In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00252-CR

JAMAL TYRESE BRADSHAWJONES,               §   On Appeal from Criminal District
Appellant                                     Court No. 2
                                          §
                                              of Tarrant County (1533077D)
                                          §
                                              March 25, 2021
V.                                        §
                                              Memorandum Opinion by Chief Justice
                                          §   Sudderth

THE STATE OF TEXAS                        §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete the $349

in court costs. It is ordered that the judgment of the trial court is affirmed as

modified.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Bonnie Sudderth_________________
                                        Chief Justice Bonnie Sudderth